DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-7, 18-19,23-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Chandra (2011/0140283).



    PNG
    media_image1.png
    352
    697
    media_image1.png
    Greyscale


As to claim 1, fig 10 [0098-0103], Chandra discloses: A semiconductor package comprising: a package substrate 606; a lower semiconductor device 234 (see markup figure 10) arranged on the package substrate and including a plurality of first through electrodes (see markup fig 10); a plurality of first lower connection bumps 105 arranged between the package substrate and the lower semiconductor device 400 and electrically connecting the package substrate to the plurality of first through electrodes; a connecting substrate 604 arranged on the package substrate 606 and spaced apart from the lower semiconductor device 234 in a horizontal direction, the connecting substrate 604 including a plurality of second through electrodes 104; a plurality of second lower connection bumps  628 arranged between the package substrate 606 and the connecting substrate 604 and electrically connecting the package substrate 606 to the plurality of second through electrode 104s; and an upper semiconductor device 1006 arranged on the lower semiconductor device 234 and electrically connected to the plurality of first through electrodes (unlabeled; see mark up figure 10) and the plurality of second through electrodes 104.  


As to claim 2, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 1, wherein the upper semiconductor device 1006 is configured to receive power through the plurality of second through electrodes 104. 
 
As to claim 3, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 1, wherein a second horizontal width of each of the plurality of second through electrodes 104 is greater than a first horizontal width of each of the plurality of first through electrodes at a predetermined dimensional portion.  It is noted that the second width is the lower-most portion of the second through electrode and the first horizontal width is the centered portion of the first through electrode (see figure 10).

As to claim 4, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 3, wherein the first horizontal width is within the ranges of about 1 m to about 7 m and the second horizontal width is about 10 m to about 20 m.  It is noted that the term “within” is an approximated dimension.

As to claim 5, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 1, wherein a first horizontal width of each of the plurality of first lower connection bumps 628 is greater than a second horizontal width of each of the plurality of second lower connection bumps 628.  It is noted that the bump’s mid-section is larger than the ends.  Thus, the first width and the second width can be arbitrarily selected. 

As to claim 6, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 1, further comprising: a plurality of first lower bump pads 628 that are electrically connected to the plurality of first through electrodes , respectively, and to which the plurality of first lower connection bumps 628 are attached, respectively; and a plurality of second lower bump pads 628 that are electrically connected to the plurality of second through electrodes 104, respectively, and to which the plurality of second lower connection bumps 1045 are attached, respectively, wherein a first horizontal width of each of the plurality of first lower bump pads 628 is greater than a second horizontal width of each of the plurality of second lower bump pads 628.  It is noted that the bump’s mid-section is larger than the ends.  Thus, the first width and the second width can be arbitrarily selected. 

As to claim 7, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 1, further comprising: a plurality of first upper connection bumps 628  electrically connecting the upper semiconductor device 1006 to the plurality of first through electrodes; and a plurality of second upper connection bumps105 electrically connecting the upper semiconductor device 300 to the plurality of second through electrodes 104.  
 

As to claim 18, fig 10 [0098-0103], Chandra discloses: A semiconductor package comprising: a lower semiconductor device 234(unlabeled, figure 10 mark up) including a plurality of first through electrodes (see markup figure 10); connecting substrate 604 including a plurality of second through electrodes 104; an upper semiconductor device 1006 stacked on an upper surface of the lower semiconductor device 234 and an upper surface of the connecting substrate 604, the upper semiconductor device 300 being electrically connected to the plurality of first through electrodes (unlabeled, see mark up fig 10) and to the plurality of second through electrodes 104; and a redistribution structure 105 arranged on a lower surface of the lower semiconductor device 234 and a lower surface of the connecting substrate 604, the redistribution structure  632 being electrically connected to the plurality of first through electrodes and to the plurality of second through electrodes 104 .  

As to claim 19, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 18, wherein a plane area of the upper semiconductor device 1006 is greater than a sum of a plane area of the lower semiconductor device 234 and a plane area of the connecting substrate 604 (see markup fig 10). 

 
As to claim 23, fig 8, 10 [0098-0103], Chandra discloses: The semiconductor package of claim 18, wherein the lower semiconductor device 234 includes a memory chip 629 and the upper semiconductor device 1006 includes a logic chip 1014.  

As to claim 24, fig 10 [0098-0103], Chandra discloses: The semiconductor package of claim 18, further comprising: a plurality of first upper connection bumps 1020 arranged between the upper semiconductor device 1006 and the lower semiconductor device 234, the plurality of first upper connection bumps 1020 electrically connected to the plurality of first through electrodes, respectively; and a plurality of second upper connection bumps 1020 arranged between the upper semiconductor device 1006 and the connecting substrate 604 (see markup fig 6), the plurality of second upper connection bumps 1020 electrically connected to the plurality of second through electrodes 104, respectively, wherein a first horizontal width of each of the plurality of first upper connection bumps 1020 is different from a second horizontal width of each of the plurality of second upper connection bumps 1020. 
 

Allowable Subject Matter
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose:
25. (original): A semiconductor package comprising: a package substrate; a memory chip arranged on the package substrate and including a plurality of first through electrodes; a connecting substrate arranged on the package substrate and including a plurality of second through electrodes, each of the plurality of second through electrodes having a second width greater than a first width of each of the plurality of first through electrodes; a logic chip arranged on an upper surface of the memory chip and an upper surface of the connecting substrate, the logic chip electrically connected to the plurality of first through electrodes and the plurality of second through electrodes; a heat dissipation member on the logic chip; a redistribution structure arranged on a lower surface of the memory chip and a lower surface of the connecting substrate, the redistribution structure including a plurality of first lower bump pads electrically connected to the plurality of first through electrodes, respectively, and including a plurality of second lower bump pads electrically connected to the plurality of second through electrodes, respectively; a plurality of first lower connection bumps between the plurality of first lower bump pads and the package substrate; and a plurality of second lower connection bumps between the plurality of second lower bump pads and the package substrate, wherein the memory chip comprises: a first substrate including a first surface facing the logic chip and a second surface opposite to the first surface; and a first semiconductor device layer on the first surface of the first substrate, wherein the logic chip comprises: a second substrate including a third surface facing the memory chip and a fourth surface opposite to the third surface; and a second semiconductor device layer on the third surface of the second substrate, and wherein a plane area of the logic chip is greater than a sum of a plane area of the memory chip and a plane area of the connecting substrate.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10, 12-15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nose (6707158) discloses a stack chip packaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813